UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-2455


JOHN WOODS,

                 Plaintiff - Appellant,

          v.

THE BOEING COMPANY,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:11-cv-02855-RMG)


Submitted:    September 26, 2014          Decided:   September 30, 2014


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald L. Gilliard, Joseph R. Hennell, THE LAW OFFICE OF GERALD
L. GILLIARD, ESQ., LLC, Washington, D.C., for Appellant. Cherie
W. Blackburn, Michael P. Scott, NEXSEN PRUET, LLC, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Woods appeals the district court’s order granting

summary judgment to his former employer on his claims that the

employer failed to accommodate his disabilities and discharged

him in retaliation for requesting such accommodations, and he

appeals the order denying his Fed. R. Civ. P. 59(e) motion.                We

have reviewed the parties’ briefs and the record on appeal and

find   no   reversible    error.     Accordingly,    we   affirm   for    the

reasons stated by the district court.          Woods v. The Boeing Co.,

No. 2:11-cv-02855-RMG (D.S.C. Sept. 19, 2013; Oct. 30, 2013).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2